Citation Nr: 0406780	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-05 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of stroke and 
a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from September 1981 to August 
1994. 

In a February 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of stroke and a seizure disorder.  The veteran 
disagreed with the February 1998 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1998.  

The veteran testified at a Travel Board hearing in October 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

This appeal has been remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board notes that the most recent adjudication of this 
issue by the RO took place in October 1999.  Since that time, 
medical records pertinent to this issue have been added to 
claims file.  The RO did not readjudicate the issues in light 
of the new evidence and did not issue a supplemental 
statement of the case (SSOC) subsequent to its receipt.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Also, during the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  Accordingly, 
the VCAA is applicable to the veteran's claim.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran contends that she underwent a cervical biopsy 
procedure during service, resulting in severe hemorrhaging 
and ultimately a stroke, which brought about a current 
seizure disorder.  Recent outpatient treatment records and 
the January 1998 VA examination show diagnoses of a seizure 
disorder and epilepsy.  The service medical records show that 
the veteran underwent a cervical cone biopsy in May 1992 and 
was treated four days later for severe uterine bleeding.  The 
Board finds that such evidence suffices to indicate that the 
veteran has a disability that may be associated with her 
active service.  38 U.S.C.A. § 5103A (d) (West 2002).  The 
Board notes that the record contains no medical opinion 
addressing the existence of a medical nexus between a current 
seizure disorder and service.  The January 1998 VA examiner 
specifically noted that the absence of the service records 
made it impossible to render an opinion as to the etiology of 
the veteran's seizures.  Accordingly, a medical examination 
and opinion is necessary to make a decision in this case.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded an 
examination by an appropriate medical 
professional to determine the nature and 
etiology of any current stroke residuals 
or seizure disorder.  
?	The examiner is asked to review the 
entire record in conjunction with 
the examination and to indicate in 
the examination report that such a 
review has occurred.  
?	The examiner is asked to determine 
whether it is at least as likely as 
not that current stroke residuals or 
a seizure disorder in fact exist.  
?	In the event that the examiner 
determines that stroke residuals or 
a seizure disorder do exist, the 
examiner is asked to state an 
opinion based on the evidence of 
record, as to whether it is at least 
as likely as not that such disorder 
is related to the veteran's military 
service or any injury or disease 
noted in the service medical 
records.  The claims file should be 
forwarded to the examiner for 
review.
2.  VBA should then review the evidence 
of record and readjudicate the veteran's 
claim of entitlement to service 
connection for stroke residuals or a 
seizure disorder.  If the claim remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




